TANNER, P. J.
This is a petition under the Workmen’s Compensation Act hy a physician to recover for services rendered an employee.
On the evidence we find that the employee was injured while in the course of his employment and that the physician rendered services to the amount of $65 in treating said injured employee.
The defence is on ground that no written notice was given by the physician as required by the act. The evidence, however, shows that the employee when injured went to the superintendent and showed him the injury, and upon being asked by the superintendent if he was going to the hospital, replied that he was going to his own doctor. The superintendent offered no objection to this and we think, therefore, that the company must be held to have assented to such services by the doctor in discharge of its duty to render medical services.
“In view of this mandatory provision, the defendant knowingly permitting its employee to be moved to the hospital without objection, it must be held to have adopted this method of performing ‘the duty imposed upon it by law.”
Trustees of State Hospital vs. Lehigh Valley Coal Co., 110 Atl. p. 255.
We think, therefore, that the plaintiff is entitled to a decision for the amount of his bill, $55.